 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Lange Company,A Division of Garcia Corpora-tionandPattern Makers League of North America,Denver Association,AFL-CIO. Case 27-CA-4466January 23, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn September 30, 1975, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in answer to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, The Lange Company, ADivision of Garcia Corporation, Broomfield, Colora-do, its officers, agents, successors, and assigns, shalltake the action set forth in the Administrative LawJudge's recommended Order.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge: Thismatter was heard by me in Denver, Colorado, on July 29and 30, 1975. The complaint and notice of hearing wasissued on May 23, 1975, by the Regional Director for Re-gion 27 of the National Labor Relations Board, on thebasis of an unfair labor practice charge filed on March 27,1975, and alleges violations of Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended, 29 U.S.C. Sec.151,et seq.,herein called the Act.All parties have been afforded full opportunity to ap-pear, to introduce evidence, to examine and cross-examinewitnesses, and to argue orally and file briefs. Based on theentire record, upon the closing comments by counsel forthe Charging Party and the briefs filed on behalf of theGeneral Counsel and Respondent, and upon my observa-tion of the demeanor of the witnesses, I make the followingfindings of fact and conclusions of law.1.JURISDICTIONAt all times material, The Lange Company, a Division ofGarcia Corporation, herein called Respondent, has been acorporation duly organized under and existing by virtue ofthe laws of the State of New Jersey and has maintained itsprincipal office and place of business at Broomfield, Colo-rado, where it has engaged in the manufacture and sale ofski equipment. In the course and conduct of these businessoperations, Respondent annually sells and ships goods andmaterials valued in excess of $50,000 directly to points andplaces outside the State of Colorado.Therefore, I find that Respondent has been at all timesmaterial herein an employer within the meaning of Section2(2) of the Act, engaged in commerce within the meaningof Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDPattern Makers League of North America, Denver Asso-ciation, AFL-CIO, herein called the Union, has been at alltimesmaterial herein a labor organization within themeaning of Section 2(5) of the Act.III. ISSUEWhether Respondent has failed and refused to bargaincollectivelywith the Union as the representative ofRespondent's pattern shop (and tooling) employees, in vio-lation of Section 8(a)(5) and (1) of the Act, by failing andrefusing to meet and bargain with the Union, taking theposition that the collective-bargaining unit no longer exists,taking the position that the certified bargaining unit is notappropriate, unilaterally transferring a substantial numberof employees from the unit to positions outside the bar-gaining unit and changing their rates of pay, and unilater-allygranting benefits to employees represented by theUnion by extending coverage under Respondent's pensionplan and group life insurance policies in order to under-mine the Union and to destroy its support by the majorityof the employees.IV. FINDINGS OF FACTA. Postcertification BargainingOn November 1, 1974, the Regional Director for Region27 issued a Decision and Direction of Election in Cases27-RC-4888 and 4908 in which he concluded,inter aha,that two separate bargaining units of employees atRespondent's Broomfield facility were appropriate: a pro-duction and maintenance unit for which United Rubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO sought certification as the bargaining representative I1A majority of the employees in that unit did not vote in favor of repre-sentation at the representation election222 NLRB No. 91 LANGE COMPANYand a pattern shop unit 2 for which the Union sought certi-fication as the bargaining representative. So far as the rec-ord discloses, no request for review of this Decision wasfiled and, accordingly, despite Respondent's contentionthat such a unit is not appropriate, I find that it is anappropriate unit. A majority of the employees in the pat-tern shop unit voted in favor of representation by theUnion and on December, 13, 1974, the said Regional Direc-tor certified the Union as the exclusive representative ofthe employees in that unit.On January,9, 1975,3-Respondent's executive vice presi-dent, Emil DeSimone, authored a letter to the Union's thenbusiness manager and financial secretary, Lawrence Wil-liam Berg, in which, among other things, the Union wasinvited to forward whatever proposals it intended to makeso that they could be studied prior to commencing negotia-tions. On January 20, Berg mailed copies of these proposalstoDeSimone and to James N. Graham, Respondent'sBroomfield plant general manager,4 along with a coveringletter stating that he had been unable to prepare these pro-posals at an earlier date. In this letter, Berg also pointedout:We have attempted to cover all the things which weare going to request in our first contract with you,however we cannot go into all these items in full detailat this time.Examination of the proposals transmitted to Respondentshows that matters such as recognition, union security, jobdescription, pay rates, seniority, vacations, holidays, andleaves of absence were covered. Also listed were:15.Group Insurance(a)Health(b) Sickness and accident compensation pay***17.Pension(PatternMakers Pension Trust Fund)No request for a bargaining meeting on any specific datewas made in the letter and there were apparently no furthercommunications between the parties until early-FebruarywhenRespondent'sattorney,JosephS.Oberwager,reached Berg by telephone and requested that Berg and theemployees on the negotiating committee meet in Vail, Col-orado,where Oberwager was skiing on vacation. Bergpointed out that it would be difficult for the employees tojourney to Vail, but as he had intended to go there for aweekend of skiing, he would be able to attend such a meet-ing.On Saturday, February 8, Berg participated in a dinnermeeting with Oberwager and Graham at Vail. Berg testi-2As described in the certification of representative, the unit isAll pattern.shop(and tooling)employees at the Employer's Broomfield,Colorado, plant;BUT EXCLUDING office clerical employees,and all guards,professional employees and supervisors as definedin the Act,and allother employees.3Hereinafter,unless otherwise stated,all dates occurred in 19754 Respondent did not deny the allegations in the complaint that DeSi-mone and Graham were supervisors within the meaning of Sec 2(11) of theAct and agents of Respondent559fied that his primary objective was to reach agreementupon a date for the commencement of negotiations, butthat he had also wanted to discuss, Respondent's positionon the Union's proposals. However, during the meeting,Oberwager said that since Respondent's sales had not ma-terialized as expected and since Respondent was experienc-ing financial difficulties, it would probably be too costly tobring out a new model ski boot in the coming year. Conse-quently, said Oberwager, Respondent intended to effectlayoffs and transfers of pattern shop employees becausethere would not be a need for the present complement ofpattern and mold shop employees as the pattern shopwould be needed only to maintain existing equipment. Ob-erwager then listed the names of at least some of the em-ployees who would be laid off or transferred and requestedBerg not to report this to the employees, -as Respondentwanted to break the news itself. Berg testified that he feltthat Oberwager's request, "was probably proper also, and Ihonored that." Although neither Oberwager nor Grahaminvited Berg to express an opinion concerning the layoffsand reductions and while there was no discussion of alter-native steps that might be taken, Berg testified that:The reason I didn't protest or try to bargain, I wasn'taware that this was an option. I felt if the Company'sproduction was slowing down, it was their option tooperate their plant as they saw necessary, and I didn'trealize that there was-that this was a possibility, orthat there was anything that we could resolve.Thus, on Monday, February 10, Respondent notified theemployees of the changes that were to be effected, as de-scribed more fullyinfra.Three days later, on Thursday,February 13, the same three persons who had met in Vailagain met, this time with the Union's president, Bob Chilel-li,and employees Val Kimmel and Robert Claycomb inattendance. In essence, the first part of the meeting wasabsorbed with a more detailed description by Oberwagerof the financial plight of the ski boot industry in generaland of Respondent in particular. When Oberwager sug-gested that, in view of the situation, negotiations be defer-red until the following year when financial conditionsmight be more stable, Chilelli protested- that the certifica-tion would expire by that time. Oberwager then proposedthat negotiations be postponed until fall, thereby fallingwithin the certification' year. This proposal was also reject-ed by the Union. When the subject of wages arose, theUnion took the position that inasmuch as Respondent hadpreviously executed written agreements with patternmak-ersKimmel and Edward Wilke to grant them an annualcost-of-living increase, a similar increase should be grantedto other employees in the departmental unit. Oberwagerreplied that Respondent could hardly give an increase toone segment in the plant without considering the effect onthe remaining employees. Following a caucus, the Unionthen proposed that a contract be executed embodying onlynoneconomic matters, such as recognition, union securityand seniority, save for a cost-of-living increase similar tothat which Respondent had already promised to Kimmeland Wilke. Such a contract, proposed the- Union, wouldalso contain a provision whereby it could be reopened inthe fall for discussion of other economic matters, such as 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDholidays, vacations, and pensions. Oberwager replied thathe did not feel that Respondent could enter into such acontract, but that he would have to speak with Garcia Cor-poration officials in New Jersey and notify the Union ofthe final answer to this proposal. Oberwager also pointedout that, in view of the transfers and layoffs that had oc-curred in the department, he had been meeting with theUnion as a courtesy and did not have to meet at all inas-much as the unit was no longer sufficiently populated.As promised, by letter dated March 4, Oberwager noti-fied Berg that he did not believe that it would "be possibleat this time to make any binding commitments" due to the"uncertain economic situation" which had led to a decisionnot to change patterns "for next season, and perhaps sever-al seasonsthereafter," thereby making a pattern depart-ment unnecessary as "only one pattern maker will be need-ed and the dispersal of the other employees, either in otherdepartments, or on layoff is also certain." More cogently,the letter goes on to state:In effect, as I originally said to you, the bargainingunit no longer exists. Whether it will ever be reconsti-tuted is not certain. This would depend on the econo-my, and the fortunes of the ski business.On March 8, Berg transmitted a reply letter to that sentby Oberwager. In his letter Berg states, in pertinent part:You stated that you had told me that our bargainingunit no longer existed. I do not remember you sayingthat at our meeting, but at this time I feel that we stillhave a unit, even though the men from that unit havedifferent supervisors, they are still doing the samework and are actually in the same shop working on thesamebenches.We would like to get on with the negotiating of a con-tract. If we don't hear from you in regards to a meet-ing within ten days we will retain counsel again andfile charges of unfair labor practice which would notbe in the best interest of good employer-employee re-lations.Upon receipt of Berg's letter, Oberwager replied, by letterdated March 17, stating,inter alia:Regarding your letter of March 8th, I fear that theinformation being received by you with regard toLange operations is inadequate. As I told you in myMarch 4th letter, the Pattern Makers unit no longerexists.The Company will not create a new line ofboots for this year and possibly next year and the yearthereafter. It is not economically feasible, and the ex-penditure of a quarter of a million dollars unjustified.Further, the ruling of the Board was not and is notacceptable, in the sense that apart from Wilke andKimmel, the other men in that department were nei-ther pattern makers nor helpers nor apprentices. As amatter of courtesy to you personally, we were willingto discuss mutual problems, but under normal circum-stances, I would certainly challenge the Board's rulingthrough Board proceedings and ultimately into thecourts.There then followed a hiatus in communications be-tween Respondent and the Union until on May 9, FarrellGerland,newly elected business manager of the Union,wrote to Oberwager,renewing the Union's request "for adefinite date and time for a meeting with that firm [Res-pondent] to begin negotiating a contract.... " AtOberwager's direction,Graham called Gerland on May 27and, following a brief discussion concerning letters sent bythe Union to Respondent's outlets in connection with thismatter,offered to meetbut onlyfor the purpose of review-ing the history of Respondent'srelationshipwith theUnionand not to negotiate a contract.Althougha meetingwas scheduled for June 10 or 12, after conferring with theUnion's attorney,Gerland decided that as the purpose forwhich Respondent wanted to meet involved only subjectswhich were thencovered byunfair labor practice charges,the best that could be obtained would be a rehash of oldmatters and such discussions might prejudice the Union'scharge. Consequently,by letterdated June 9, Gerland can-celed the meeting,although in the letter he again invitedRespondent to bargain concerning "wages, hours of em-ployment,and conditions of employment."This invitationwas never accepted.B. Operationsin thePattern ShopThe production of polyurethane ski boots through theLangeflex or cast method of production is initiated in thepattern shop. Working from engineering drawings, a wood-en pattern is first produced, possessing all cosmetics, i.e.,lettering, straps, etc., which will be contained by the finalboot. If the model is one which will be used for production,the pattern is normally made by employees classified aspatternmakers, but if it is a prototype, it usually is made bysomewhat less experienced employees classified as mod-elmakers. In either event, the wooden pattern is not a sin-gle piece, but is cut down the middle, toe to heel, so that itcomes in two parts.A final boot could be produced directly from the wood-en pattern. However, as wood does not last as well as plas-tic, the two wooden pattern halves are given to employees,classified as tooling finishers, for preparation of plasticmodels. This is accomplished by first casting epoxy overthe two halves of the wooden pattern, thereby producing afemale epoxy tooling. Once the latter is cured, it is thenused to make two types of male patterns. The first is madeby pouring epoxy directly into the female epoxy toolinghalves and, once this is cured, by removing the two malehalves created, "bucking" them together, plating or boltingthe completed unit to aluminum plates and, finally, scrap-ing, adding cosmetics, and polishing it. This is referred toas the male master tooling. A second male pattern is creat-ed by lining the female epoxy tooling halves with wax tothe thickness of the boot shell that will ultimately be pro-duced and by then pouring epoxy into the remainder of thecavities of the female epoxy tooling halves. Once cured, themale epoxy halves thereby formed are removed and"bucked" together to form what is known as the plug.Once these operations are finished, the pattern shop workon the boots is completed and the male master tooling andplug are sent to the mold repair department, located inanother building across the street from that in which the LANGE COMPANY561pattern shop is housed. At the time of the Decision andDirection of Election, there were two employees classifiedas patternmakers, one employee classified as a modelmak-er, and four employees classified as tooling finishers, oneof whom bore the special title of tooling leadman.To complete the process, in the mold repair department,the male master tooling is placed in an aluminum backingframe or box, after which urethane or polyurethane plasticispoured into the frame around the tooling to create an-other female mold, this time called the production femalemold. Once postcured in an oven, the frame is brokenaway from the production female mold and the plug isthen inserted into that mold, thereby permitting the finalboot shells to be manufactured by pouring polyurethaneinto the space between the production female mold and theplug.C. TheDecisionTo Cease Utilizing the Langeflex ProcessThere is no contention that Respondent's decisions inconnection with pattern shop employees were motivatedby their activity on behalf of the Union or by the fact thattheUnion had become the bargaining representative ofthose employees. Rather, for some time, Respondent hadbeen experiencing considerable financial difficulty at theBroomfield facility in the highly competitive ski boot man-ufacturing industry where, like the automotive manufactur-ing industry, sales success is determined in considerablemeasure by the ability to develop popular new models. InJune 1974, Respondent had two boot models under devel-opment: its own Super Banshee boot and the Post boot forwhich Respondent had paid a royalty fee to the inventorwith whom Respondent then began work to develop theboot. During that month, Respondent had one of its peri-odicmeetings of high marketing officials from facilitiesthroughout the world. At this meeting, discussion ensuedconcerning the merits of continued production using theLangeflex method, which by this time was being used byonly one other ski boot manufacturer, versus conversion tothe considerably less costly injection-method which wasthen being utilized by independent shops for Respondent'sItalian facility.No decision was reached at this meeting.At a similar meeting in December 1974,5 a decision wasinitially reached to discontinue development of both theSuper Banshee and Post models as neither model appearedto have sufficient sales potential to justify the expenditureswhich continued development under the Langeflex methodwould entail. However, at the suggestion of Graham and ofBroomfield director of engineering, Edward Chalmers, itwas ultimately decided to send the Super Banshee model toItaly for production of a single-size prototype using theinjection-method. Apparently those present harbored somehope that the savings in cost over the cast method mightjustify further production development of this style boot.At the same time, the Post boot was also sent to Italy forfurther development.Thus, by the end of 1974, the production of prototypeski boots had ceased at Broomfield. In view of this, during5The recorddoes not disclosewhether thismeeting wasconducted priora January meeting of Graham, Chalmers, and DeSimone, a'decision was made to retain only patternmaker EdwardWilke in the pattern shop and to either lay off or transferthe remaining employees in that department. This decisionwas not implemented, however, until the Monday follow-ing Oberwager and Graham's Vail meeting with Berg. OnthatMonday, it was announced that Wilke would continueto work in the pattern shop; patternmaker Val Kimmel andmoldmaker Al Mirabel would be laid off; tool finisherDave Carlson would be permanently assigned to the ma-chine shop where he had been working temporarily sinceJanuary; tool finisher Jack Newman and tooling leadmanRobert Lee Claycomb would be transferred to the moldrepair department; and tool finisher George Doyle wouldbecome an expediter in the maintenance department.D. Post-February 10 Pattern ShopworkWilke continued working in the pattern shop after Feb-ruary 10, performing primarily patternmaker's duties, but,consistent with Respondent's January decision, beginningalso to perform some of the duties of tooling finishers.However, he was not alone in the pattern shop, for Clay-comb continued to work there, save for a 2-week period inApril when he reported to the mold repair department, un-tilJuly 3, when he was advised that his duties would betaken over by Wilke, that he would be transferred perma-nently to the mold repair department to perform mold re-pair duties, and that his pay rate would be reduced from$5.55 to $4.52 an hour and his workweek changed from oneof 10 hours a day, 4 days a week to one of 12 hours a day,3 days a week. Baum testified that Claycomb's wages werereduced in July because he had begun to work at a lowerlabor grade and that his wages had not previously beenreduced because, until July 3, Claycomb had continued toperform tool finishers' work.Following the implementation of the February 10 an-nouncement, Claycomb and Wilke spent 3 weeks togetherreworking a prototype, presumably the Super Banshee,which had been under development and which was thensent to Italy for further development. Although Respon-dent contends that this was "carryover work," work in pro-gress which had to be completed on February 10, it did notdispute Claycomb's testimony that this work had not beendone until March or April nor Wilke's testimony that ithad not been done until June.After February 10, Claycomb continued to repair dam-aged male master toolings for patterns already in produc-tion, estimating that between July 1, 1974, and June 30, hehad spent 25 to 30 percent of his time performing this typeof work. Both Claycomb and Wilke testified that this typeof work had always been performed by tool finishers in thepattern shop and had not been performed by employees inthemoldroom or mold repair department. However,Respondent's witnesses-Graham, Chalmers, and Baum-each testified that minor repairs to male master toolingshad always been handled by mold repair department em-ployees and that only when the damage was substantialwere the repairs effected by tooling finishers. In explica-tion, Baum testified,that minor damage would be a matterto or after the representation election in Cases 27-RC-4888 and 4908.such as a chip to a nontextured or nongrained area. How- 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, he acknowledged that approximately 80 percent ofthe surface of the textured boot used for illustration pur-poses during the hearing was grained or textured. More-over, while Baum testified that, during the year ending July1,only- twice was there major damage to a male mastertooling, Claycomb testified that during that 1-year period,he had performed approximately 30 or 40 repair jobs.Baum also testified that major damage could be repaired ineither the pattern shop or in the maintenance department.However, no evidence of specific repairs by maintenancedepartment personnnel was produced. Further, neitherGraham nor Chalmers made any reference to the mainte-nance department when testifying concerning these repairsand both referred only to effecting repairs in either thepattern shop or the mold repair department.Significantly, although Claycomb did spend 2 weeks inthe spring working in the mold repair department, the workwhich he performed was modification of soleplate epoxytooling. Baum conceded that this was work which was nor-mally done by tool finishers and not by mold repair de-partment 'employees. Of equal significance were the cir-cumstances of Claycomb's return to the pattern shop, for itwas occasioned by an assignment to recast size nine malemaster toolings. This led Claycomb to request that he bepermitted to return to working in the pattern shop as mostof the supplies and equipment he would need to performthis work were located there. The request was granted andRespondent concedes that this job, which lasted 2 months,was work that had been performed by the tooling finishersduring the time that the pattern shop had been in opera-tion. Indeed, the latter could not be disputed, for Clay-comb had to repour female epoxy toolings, make new malemaster toolings from them, and then plate the latter (seeIV,B, supra).While both Claycomb and Wilke testified to one or twooccasions when Newman had worked in the pattern shop,this appears to have occurred only sporadically and forlimited periods of time. Further, although Wilke testifiedthat Carlson had done both soleplant tooling and soleplatemodification in the pattern shop, Carlson did not corrobo-rate this testimony, although he did testify that followinghis transfer to the machine shop, he had done the samework as he had performed in the pattern shop for approxi-mately 15 percent of his working time. He conceded, how-ever, that 85 percent of his time was spent on prototype skitooling and maintenance work, clearly, not pattern shopfunctions.-Following Claycomb's departure from the pattern shopin July, Respondent then subcontracted modification ofthe toe area of a male master tooling for one size of a bootalready under production. It is clear that patternmakingwork and tooling work not normally performed in the pat-tern shop had been subcontracted in the past. However,Graham admitted that "epoxy master tooling for makingboots was never subcontracted." Yet, at no point did Re-spondent choose to explain what had led it to break withtradition and subcontract this work. Nor did it explain whyit had provided materials which it had purchased previous-ly to the subcontractor, Denver Pattern, in this instancewhen this had not been its practice in the past.E. ThePension PlanInMarch, Garcia Corporation instituted a new pensionplan, applicable to all of its employees, including those atBroomfield. Graham testified that in November 1974 hebecame aware that the plan would be instituted. BetweenFebruary 12 and 15, 500 copies of the plan and of coveringletters from Thomas T. Lenk, Garcia Corporation's presi-dent, were received at Broomfield for distribution to theemployees, but only after clearance for distribution wassecured from Executive Vice President DeSimone. The sec-ond page of Lenk's letter states, in pertinent part:This means that the employees of our Lange Broom-field division, our largest; of Simplex, our tennis rack-etmanufacturing division; and others shall enjoy thesame pension benefits as those employees at corporateheadquarters. The only exceptions are the few employ-ees in the Lange pattern department, who must beconsidered separately, and the small number of hourlypaid employees of our American Eagle tennis racketgut division, in Chicago, who are covered by a sepa-rate pension plan.Graham testified that, when he subsequently spoke withDeSimone, he expressed concern about the pattern shopexclusion as Respondent was "in a situation of collectivebargaining" and as the effect of the exclusion would be topreclude Wilke's participation in the plan. Apparently De-Simone found merit in these observations for he and Gra-ham then authored a letter, dated March 13, which states,inter aba:We are happy to add this personal note to Mr. Lenk'sletter to Garcia employees. We are delighted that youare now included in the Pension Plan of The GarciaCorporation and shall have the same pension benefitsthat Garcia corporate headquarters' employees have.Lange pattern shop employees are included in thePension Plan, a decision made since the date of Mr.Lenk's letter.The entire package-the copies of the plan, Lenk's letter,and the March 13 letter-were then distributed to the em-ployees.Graham conceded that at no point did he notifythe Union of Respondent's intention to institute the pen-sion plan and there has been no bargaining concerning theplan.V. ANALYSISA. The February Transfers and Layoffs of Pattern ShopEmployeesIn appraising-the legality of Respondent's conduct fromJanuary through July, it should not be forgotten that thereisno allegation that Respondent was attempting to dis-courage membership in the Union in violation of Section8(a)(3) of theAct by anyof the actions which it took.Consequently,the validity of the reasons advanced by Re-spondent to support the actions which it took is not disput-ed in this regard.Further, although the complaint alleges that Respondent LANGE COMPANY563has failed and refused to meet and bargain with the UnionsinceDecember 30, 1974, it is clear that no violation ofSection 8(a)(5) can be predicated upon Respondent's con-duct prior to February. Thus, while DeSimone's letter ofJanuary 9 makes reference to "correspondence" betweenBerg and Graham, no such correspondence was producedat the hearing and no other evidence was offered thatwould show that Respondent had been failing to meet andbargain with the Union following the certification of De-cember 13, 1975. Indeed, in the January 9 letter, DeSimoneinvited the Union to submit its proposals prior to meetingso that negotiations could be facilitated. Yet, it was notuntil 11 days later that the Union complied with this re-quest and then, the proposals forwarded were not, as Bergobserved in his letter and as shown by the quite summary"Group Insurance" proposals, complete in all respects.Moreover, neither in his January 20 letter nor at any othertime that month, so far as the record discloses, did Bergattempt to arrange for a meeting on any specific date withRespondent. In fact, it was Oberwager who initiated theaction which led to the February 8 meeting at Vail. In thisregard, in his brief counsel for the General Counsel at-tempts to portray this meeting in a casual fashion by as-serting that, on February 8, the parties "all happened to beinVail skiing and had dinner together." Yet, it is abun-dantly clear that Oberwager did make an effort to conducta formal sessionon that date for, when he contacted Bergto arrange for this meeting, he requested that the employ-ees ontheUnion's bargaining committee also attend.While the latter proved impractical, this can hardly be heldto have been Respondent's fault, particularly as there is noevidence showing that Respondent had been avoiding bar-gaining at an earlier date.Therefore, I find that Respondent did not violate Section8(a)(5) and (1) of the Act prior to February.It is equally clear that, on February 8, Respondent didadvise Berg that, due to financial difficulties which made ittoo -costly to bring out anew ski boot, Respondent intend-ed to lay off and transfer employees from the bargainingunit. Berg neither protested such action nor requested thatRespondent bargain concerning either the decision itself orthe effects of that decision. As the United States Court ofAppeals for the District of Columbia Circuit pointed out inInternationalLadies' Garment Workers Union, AFL-CIO v.N.L.R.B.,463 F.2d 907, 918 (C.A.D.C., 1972):It is well settled that when a union has sufficientlyclear and timely notice of an employer's plan to relo-cate, close or subcontract and thereafter makes noprotest of effort to bargain about the plan, it waives itsright to complain that the employer acted in violationof Section 8(a)(5) and (1).In view of the fact that Berg failed to protest or make aneffort to bargain about the decision, there is a substantialbasis for finding that the Union waived its right to com-plain thereafter about the layoffs and transfers.True, as is pointed out in the General Counsel's brief,Oberwager did not detail the course of action which Re-spondent had decided to pursue in not developing a newmodel boot at Broomfield and in deciding to experimentwith the Super Banshee model in Italy. Yet, he did notifyBerg of the items of prominent concern to the Union-thatemployees which it represented would be laid off andtransferred. It was left to Berg to ask whatever questions hedesired. At no point did Oberwager attempt to conceal anyfacet of the decisions reached by Respondent in arriving atthe decision concerning unit personnel. So far as the recorddiscloses, he would have told Berg about the underlyingdecisions had the latter inquired. In these circumstances, Ifind that Respondent did provide adequatenotice to Berg,sufficient to enable the Union to ask questions regardingthe matter or to propose bargaining had it so desired. See:International Offset Corp., et al.,210 NLRB 854 (1974);U.S. Lingerie Corporation,170 NLRB 750, 751-752 (1968).Accordingly, it cannot be found that Respondent acted toforeclose bargaining about this matter.Kingwood MiningCompany,-210NLRB 844 (1974). Indeed, examination ofthe conversations and correspondence in this matter dis-closes that the Union has still not made any request tobargain concerning either this decision itself or the effectsof that decision.Counsel for the General Counsel, however, argues thatRespondent's conduct is tainted by virtue of the fact that ithad already made the decision to transfer and lay off em-ployees before advising the Union. Yet, in no case has theBoard held that an employer must defer making a decisionconcerning terms and conditions of employment until ithas first conferred with the representative of its employees.The requirement is that, after reaching the decision, theemployer must then notify the representative and affordthe opportunity to discuss that decision and to consideralternative proposals. Thus,in. Ozark Trailers, Incorporated,161NLRB 561 (1966), the Board made it clear that theillegality lay not in the fact that the employer had firstmade the decision before consulting with its employees'representative. The illegality lay in the implementation ofthat decision prior to affording the representative an op-portunity to advance and discuss alternative courses of ac-tion.Idat 568.This is also illustrated inMoffitt Building Materials Com-pany,_ et al.,214 NLRB No. 110 (1974), where the Boardfound that the employer had not violated the Act eventhough it had made a decision to liquidateitsbusinesswithout so much as a fare-thee-well to the bargaining rep-resentative, and where the latter then learned of that deci-sion, but made no effort to bargain-with the employer.Id.Similarly, inAssociation of Motion Picture and TelevisionProducers, Inc.,204 NLRB 807 (1973), the representativefirst learned of the decision when it was announced by theemployer. Nonetheless, no violation was foundas no bar-gaining was thereafter requested by the representative. If,as is contended in the instant case, it were the making ofthe decision prior to consulting with the representative thatconstituted the violation, then violations would have beenfound in both of these cases. See also:A-V Corporation,209 NLRB 451, 453-454 (1974).Indeed, to accept the General Counsel's argument in thismatter would be to create great instability in bargainingrelationships, for if formulation of decisions had to be de-ferred, then bargaining would be reduced to being con-ducted hypothetically in a vacuum. Employersare entitledto first reach a decision. This provides the starting point for 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDany bargaining which then might follow. However, em-ployers must then be willing to consider the alternativesproposed by the bargaining representatives before imple-menting those decisions .6 Thus, once the employer notifiesa representative of a decision affecting employees whichthe latter represents, the burden is upon the representativeto indicate whether it wishes to pursue the matter by ob-taining further details and by bargaining with the employerconcerning the matter. Conversely, it is the burden of theemployer to supply the union with whatever informationconcerning the decision which the latter seeks and to listenwith an open mind to whatever alternative proposals areadvanced. Here, the Union neither sought further informa-tion nor bargaining.Before passing from this subject, one final facet of thematter is worthy of consideration. InInternational Ladies'GarmentWorkers,AFL-CIO, supraat 919, the Courtpoints out that: "Notice, to be effective, must be givensufficiently in advance of actual implementation of a deci-sion to allow reasonable scope for bargaining." Here, theannouncement to the employees of the layoffs and trans-fers occurred on February 10. As Berg was first notified ofthismatter at a dinner meeting 36 hours earlier, it mightseem that Respondent's notice failed "to allow reasonablescope for bargaining."Yet, in view of Berg's belief that "if the Company's pro-duction was slowing down, it was their option to operatetheir plant as they saw necessary," it is clear that the Unionwould not have requested bargaining concerning the mat-ter even if it had been notified immediately after DeSi-mone, Graham, and Chalmers had reached the decision tolay off and transfer employees in the pattern shop. Indeed,even after the Union was told that the implementation ofthe decision had reduced its unit to one person, it still didnot request bargaining about the matter. Rather, at theFebruary 13 meeting and in the letters of Berg on March 8and of Gerland on May 9, the Union continued only torequest bargaining for a contract.U.S. Lingerie Corpora-tion, supra.In fact, the Union appears to have shared responsibilityfor failing to meet prior to February 8. While true thatGraham was not available to meet for much of Januarybecause he was on vacation, it is equally true that, whenDeSimone made an effort to obtain the Union's proposalsto expedite negotiations, the Union was unable to furnishany proposals until January 20 and even then, the propos-als furnished were still not complete in all respects. More-over, the earliest initiative thereafter to meet appears tohave been Oberwager's call to Berg to arrange for the Feb-ruary 8 meeting. This is singularly significant for althoughRespondenthad made the decisions much earlier concern-6 As it is unnecessary to reach the question, for purposes of this decisionI am assuming that an employer must bargain regarding a decision not toproduce an annual new model and concerning a decision toexperimentwitha different method of production (as opposed to a decision to actually com-mence operating under a new method of production) It should be noted,however, that both of these areas raise issues concerning changes in thenature of a business and, as such,maynot be the types of decisions aboutwhich an employer need bargain.Summit Tooling Company,195 NLRB 479,480 (1972) In view of my disposition of the Union's failure to request bar-gaining, however, it is not necessary to reach this questionIng cessation of prototype development at Broomfield andregarding the disposition of pattern shop personnel, it didnot implement the latter decision until after Oberwagerhad first met with Berg. Not until the February 10 an-nouncement to the employees, so far as the record disclos-es, had any irrevocable step been taken to cease prototypeproduction at Broomfield and, accordingly, while Respon-dent appears to have been firm in its decisions regardingthismatter, it was still in a position to continue deterringimplementation pending bargaining and in a position tomodify its decisions had it been presented with alternativesolutions to its plight. In these circumstances, although onemight speculate as to Respondent's reaction had the Unionsought to bargain about the matter and had the Unionpresented viable suggestions for alternative courses of ac-tion, the record will not support the inference that Respon-dent delayed notification to the Union in an effort to fore-close negotiations about the matter.Therefore, I find that Respondent did afford sufficientnotice of its intent to lay off and transfer pattern shopemployees and that by failing to seek further informationregarding the basis for this decision and by failing to seekbargaining concerning the decisions leading to this pro-posed course of action, the Union foreclosed a finding of aviolation of Section 8(a)(5) and (1) of the Act in this re-spect.B. The Effect of the February Layoffs andTransfer on theUnitIt is undisputed that Wilke continued to work in thepattern shop as a patternmaker following the announce-ments of the layoffs and transfers to Berg on February 8and to the pattern shop employees on February 10. Thus,Wilke clearly continued to be a member of the unit forwhich the Union was certified as the representative.Claycomb was transferred to the mold repair depart-ment. However, the only practical effect of that transfer, atleast until July, was to change his immediate supervisor.Both his workweek and his rate of pay continued as beforeand, as illustrated by the events of July, both were differentfrom the workweek and pay rates of mold repair depart-ment employees. Further, his work location was the sameas it had been prior to February 10 and the work which heperformed continued to be that which was found to beincluded in the unit by the Regional Director in his Deci-sion and Direction of Election. Thus, Claycomb continuedto repair damaged male master toolings. While some of thiswork, when of a minor nature, was performed in the moldrepair department,' Baum admitted that the work whichClaycomb had been performing prior to July 3 was toolfinishers' work and that this accounted for the fact that hiswages had not been reduced prior to that time. According-ly, it is not particularly significant that minor repair workwas\performed by mold repair department employees and,in any event, I credit Claycomb's testimony that, duringthe 1-year period prior to July 1, he had performed 30 to 40repair jobs and that the repair work which he had per-' I do not credit Baum's uncorroborated and unsubstantiated testimonythat major damage to male mastertoolings wasrepairedin the maintenancedepartment, as well LANGE COMPANY565formed between February 10 and July 3 was the same thathe had been performing prior to February 10.Although it is true that Claycomb did spend 2 weeks inthe spring working in the mold repair department, it is con-ceded that the work which he performed, modification ofsoleplate epoxy tooling, was tool finishers' work and, fur-thermore, it is not disputed that he was returned to thepattern shop because he had been assigned work whichtool finishers had performed traditionally and for which heneeded the tools and supplies available in the pattern shop.Additionally, it is also worthy of note that, during thespring, Claycomb worked for a period of time with Wilkeas the two reworked the Super Banshee prototype to readyit for shipment to Italy.In these circumstances, notwithstanding the organiza-tional transfer of Claycomb from the pattern shop, the rec-ord does demonstrate that, following February 10, he con-tinued to perform pattern shopwork, at a location in thepattern shop, at a rate of pay and on a work scheduleconsistent with that of pattern shop employees and differ-mg from that of mold repair department employees, and heworked in conjunction with Wilke, who concededly contin-ued to work as a unit employee. Consequently, I find that,after February 10, Claycomb continued to remain a mem-ber of the bargaining unit.Although there was testimony that following February10 Newman returned to the pattern shop on one or twooccasions to perform work, there is no evidence that heremainedthere working for any significant period of timeon either occasion. Accordingly, his post-February 10 workappears to have been no more than sporadic and, as such,has not beensufficientto warrant his continued inclusionin the unit following his transfer to the mold repair depart-ment.A similar result is warranted regarding Carlson who,while transferred permanently to the machine shop,8 con-tinued to spend 15 percent of his working time performingduties which he had performed while assigned to the pat-tern shop 9 -duties connected to ski boot productionwhich, of course, differ significantly in purpose from dutiesin connection with ski production which occupy 85 percentof his working time. Other than the testimony of Baum onthis point, which I have already stated that I do not credit,there is no evidence sufficient to support the conclusionthat ski boot work had been performed regularly in themachine shop prior to Carlson's transfer from the patternshop. Accordingly, I find that, while Respondent did notviolate the Act by transferring Carlson from the pattern8 I have considered the possible argument that Carlson's January transferto the machine shop constituted prenotification-to-the-Union implementa-tion of Respondent's decision to transfer and lay off pattern shop employ-ees.However, such a contention is not advanced by the General Counselwho, along with Carlson, appeared to acquiesce in Respondent's assertionthat the transfer of Carlson to the machine shop at that time had beentemporary. There is certainly no evidence to refute this assertion.Though some of Carlson's post-February 10 work involved scrapingaluminum molds, which were not manufactured at Broomfield, there was noindication from the examination of Carlson that the scraping, as opposed tothemanufacturing, of aluminum molds had not always been done atRespondent's Broomfield facility, particularly as Carlson listed it as one ofthe duties that he hadcontinued toperform following his transfer to themachine shopshop to the machine shop, I find that, following that trans-fer,he continued to perform pattern shopwork regularlyfor 15 percent of his working time and, as such, occupiedthe status of a dual function employee.Berea PublishingCompany,140 NLRB 516, 518-519 (1963). Taking this intoaccount, the fact does remain that, although Carlson regu-larly spends 15 percent of his time performing patternshopwork, he performs this work in the machine shopwhich is separate from the pattern shop, he apparently issubject to immediate supervision by someone other thanthe pattern shop supervisor, his workweekis not necessari-ly that of the pattern shop, and there is no evidence that hehas any substantial contact with either Wilke or Claycomb.In these circumstances, I find that Carlson, following histransfer permanently to the machine shop, ceased to enjoya community of interest with the employees in the patternshop and, accordingly, should no longer have been consid-ered a part of the bargaining unit for which the Union wascertified as the representative.FillerProducts, Inc.,159NLRB 1536, 1553 (1966).C. Post-February 10 ConductNotwithstanding its protestations to the contrary, thefact remains that, by its conduct on and after March 4,Respondent clearly refused to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act.As the Board recently pointed out inQueen Mary Res-taurants Corporation, and Q.M. Foods, Inc.,219 NLRB No.134 (1975): "It is axiomatic that each party to the negotia-tions must participate in bargaining with a sincere desire toreach agreement and must make a sincere effort to reach acommon ground." Prior to March 4, Respondent appearstohave been making an effort to "reach a commonground"-at least, the evidence will not support a contraryconclusion. Thus, in view of the Union's delay in sendingthe proposals sought by Respondent and in the absence ofany evidence that Respondent had been deferring the com-mencement of negotiations, it cannot be said that Respon-dent was at fault for delaying initiation of negotiations un-til 2 months after the certification had issued. Similarly, asfound above, at the Vail meeting, Respondent advisedBerg of the steps that it intended to take with regard to unitemployees in view of the December decisions atRespondent's management meeting. When the Union didnot protest Respondent's proposed course of action and,indeed, appeared to agree with Respondent's right to pur-sue that course of action, the layoffs and transfers wereeffected.Again, therefore, no violation of Section 8(a)(5)and (1) can be predicated upon these events.At the February 13 meeting, Respondent first proposeddeferral of negotiations so that it could be ascertainedwhether Respondent's economic plight would improveand, when then faced with a proposal for a contract largelydevoid of changes ini economic items, tentatively declinedto agree because of the effect of increased wage rates forpattern shop employees on employees in other departmentsat Broomfield. The latter position is not necessarily unlaw-ful for it was pointed out inLos Angeles Herald-Examiner,Division of the Hearst Corporation,197NLRB 42, 44(1972): 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the other hand, it does not follow as the GeneralCounsel in effect contends, that Respondent's negotia-tionswith the one unit involved herein are to beviewed in a vacuum. Where any issue requires a deter-mination whether an employer, on the one hand, isbargaininghard, or on the other, has gone beyond andhas not met his obligations under the Act, subjectivefactors are to be considered in the factual context ofthe particular case.N.L.R.B. v. Stevenson Brick andBlock Co.,393 F.2d 234 (C.A. 4). And the Board hasrecognized that an employer may conduct negotia-tions with full realization of their likely impact uponunorganized segments of employees at its other termi-nals.Standard Trucking Co.,183 NLRB No. 17. SeeMcCullock Corp.,132 NLRB 201.Consequently, of itself, it was not an unfair labor practicefor Respondent to take into account the effect of any wageincreaseupon the reactions of other employees in its plant,notwithstanding the fact that these other employees werenot included in the bargaining unit. Similarly, contrary tothe assertion in counsel for the General Counsel's brief, itwas not an indicia of bad-faith bargaining for Oberwagerto defer a final answer to the Union's counterproposal untilhe had had an opportunity to confer with Respondent'sprincipal officers. The Union's counterproposal was, in re-alityan offer for a final contract. Accordingly,Oberwager's reaction did not display inability to strikecompromises on individual items, but rather was consistentwith a principal's right, be that principal an employer or alabor organization's membership, to exercise final approvalon the terms of a complete contract.Itwas during this February 13 meeting that Oberwagerfirst raised the subject of the effect upon the bargainingunit of the layoffs and transfers that had been announcedearlier that week. However, during this meeting, he did notrefuse to bargain with the Union and it was not until hisMarch 4 letter that the February 13 comments crystallizedinto an absolute refusal "to make any binding commit-ments" because "the bargaining unit no longer exists."This position was reiterated in his letter of March 17 inwhich the assertion that "the ruling of the Board was notand is not acceptable" was advanced with regard to thebargaining unit finding in the Decision and Direction ofElection in Case 27-RC-4888. Faced with these clear andunequivocal expressions of refusal to negotiate further,Berg ceased attempting to deal with Respondent and, in-stead, pursued the matter by means of the charge in -theinstant case. When Gerland then succeeded to the positionof business manager, he made a renewed effort to attemptto bargain with Respondent, but passage of time had notaltered Respondent's resolve to cease attempting to reach acontract with the Union., Thus, as shown by its answer tothe complaint in this matter, Respondent continued to ad-here to its dual defense that the bargaining unit was inap-propriate and that it was composed of but a single employ-ee. Quite clearly, the evidence supports the conclusion thatRespondent was refusing to bargain further with the Unionon and after March 4.With regard to the defense of inappropriate unit, noproposition of law is more firmly settled than that whichstates that employers are not free to continue to advanceand relitigate contentions already resolved in representa-tion proceedings. As the Board observed inBryant Chuck-ing Grinder Company,160 NLRB 1526, 1530, fn. 11 (1966),enfd. 389 F.2d 565 (C.A. 2, 1968):... the Respondent is estopped in this proceedingfrom relitigating the scope of the appropriate unit andfrom making contentions with respect to the unitwhich it could have raised with the Regional Directorin the underlying representation case.So far as the record disclosed, Respondent did not requestreview of the Decision and Direction of Election. Rather,following certification, Respondent corresponded with theUnion, sought to obtain the Union's contract proposals,met with Berg as the representative of the employees in theunit to advise him of the February layoffs and transfers,and met with the Union's negotiating committee to discussproposals and counterproposals. Consequently, Respon-dent not only failed to challenge the unit determination atthe appropriate time, but it accepted that determination bybargaining with the Union as the representative of the em-ployees in that unit. Only when it discovered that it wouldnot be able to achieve its goals in bargaining did Respon-dent then attempt to turn back the clock to the events oflate 1974 and challenge the appropriateness of the bargain-ing unit. This it may not now do.Turning to Respondent's second defense to its refusal tobargain, the purported reduction in the composition of thebargaining unit to one employee, I have already found thatbothWilke and Claycomb continued to remain a part ofthe unit after February 10 and until July 3, when Clay-comb was transferred to the mold repair department. Ac-cordingly, Respondent is simply wrong in basing its refusalto bargain further with the Union on and after March 4 onthe ground that the unit consisted of but one employee.Although Respondent may have believed that the organi-zational assignment of Claycomb to another departmentremoved him from the unit, such a belief, even if main-tained in good faith, would not relieve Respondent of lia-bility for its refusal to bargain.H & W Construction Compa-ny, Inc.,161 NLRB 852, 854-855 (1966).Therefore, I find that, by failing and refusing to bargainwith the Union on and after March 4, Respondent violatedSection 8(a)(5) and (1) of the Act.During the time that both Claycomb and Wilke wereworking in the pattern shop, Garcia Corporation imple-mented a new pension plan, applicable to all employeesincluding those in the pattern shop at Broomfield. Whilethere is no evidence that this was done because of hostilitytoward the Union, Respondent did not notify the Union ofits intent to apply the terms of that plan to employeeswhich the Union represented. Accordingly, by this action,Respondent violated Section 8(a)(5) and (1) of the Act.N.L.R.B. v. Benne Katz, etc., d/b/aWilliamsburg SteelProducts Co.369 U.S. 736, 747 (1962). As was true above,the fact that Respondent may have believed that there wasbut one employee in the unit and may not have been moti-vated by hostility toward the Union does not excuse itsviolation.Nello Pistoresi & Son, Inc. (S & D Trucking Co.,Inc.),203 NLRB 905 (1973), enforcement denied on other LANGE COMPANY - -567grounds, 500 F.2d 399 (C.A. 5, 1974).Two other points are significant in this regard. First, al-though Respondent did not say anything to the Union atthe meeting of February 13 concerning the plan, Lenk'sletter discloses that at the point in time when this meetingwas held, it was not contemplated that the employeeswhom the Union represented would be embraced by theplan's coverage. Thus, there would have been no need toadvise the Union of the plan at that time. Moreover, theinstitution of the plan was not, as is contended by the Gen-eral Counsel, inconsistent with Respondent's poverty pleaat that meeting, for there is no dispute that it was theBroomfield facility that was experiencing financial difficul-ties,while the plan was one which Garcia Corporation in-tended to apply to all of its facilities There is, accordingly,no inconsistency as Garcia Corporation's financial circum-stances were never placed in issue in this matter. Second,by distributing both Lenk's letters to the employees, theone in which the pattern shop employees are listed amongthe exclusions from participation in the plan, and theMarch 13 letter, in which it is announced that they areincluded,Respondent demonstrated the very dangeragainst which the Supreme Court has warned-that "thesource of benefits now conferred is also the source fromwhich future benefits must flow and which may dry up if itis not obliged."N.L.R.B. v. Exchange Parts Company,375U.S. 405, 409 (1964).Therefore, I find that Respondent violated Section8(a)(5) and (1) of the Act by failing to notify and afford theUnion the opportunity to bargain about implementation ofa new pension plan insofar as that plan encompassed em-ployees represented by the Union.In July, less than a month, before the hearing in thismatter was scheduled to open, Respondent hastily transfer-red Claycomb's work location from the pattern shop to themold repair department where he then commenced per-forming mold repair duties. No reason was advanced forthis transfer. Yet, manifestly it had no relation to the De-cember 1974 decision to discontinue development of theSuper Banshee and Post prototypes at Broomfield, forwhile Claycomb did perform some work on the Super Ban-sheemodel after February 10, the preponderance of hiswork involved tooling repairs and soleplate modification-work necessitated by production after February 10 and not"carryover work," remaining for completion on February10. In view of this fact and inasmuch as Claycomb contin-ued performing pattern shopwork for almost 5 months af-ter the Union had failed to seek bargaining regarding thepersonnel actions described to Berg at Vail, I find thatthere was no relation between the management decisionswhich had led to the layoffs and transfers announced onFebruary 10 and Claycomb's July transfer to the mold re-pair department. This being so, the Union's failure to de-mand bargaining concerning the February 10 transfers andlayoffs cannot be said to preclude its right to notificationand an opportunity to bargain concerning Claycomb's Julytransfer.In the few cases where the issue has arisen, the Boardhas normally adopted the rationale that it does not effectu-ate the policies of the Act to require notification to thebargaining representative prior to effecting changes in theterms and conditions of employment of a single employee.QualityMotels of Colorado, Inc.,189 NLRB 332, 338-339(1971);Ordont Orthodontic Laboratories, Inc.,156 NLRB49, 64-65 (1965); but see,Star Publishing Company,187NLRB 210, 211 (1970). However, the facts of the instantcase present employer-action having a somewhat more per-vasive effect. Here, the effect of Claycomb's transfer was toremove one-half of the employee-complement from theunit for which the Union had been certified as the repre-sentative. Further, not only was the unit reduced by half,but the effect of the transfer was to preclude the Unionfrom further resort to the Board under the certification, as"the principle of collective bargaining presupposes- thatthere is more than one eligible person who desires to bar-gain."Luckenbach Steamship Company, Inc.,2 NLRB 192,193 (1937). Thus, the transfer had an immediate impact notonly upon Claycomb, but extending to both the Union andalso to Wilke, who was left unrepresented as Respondenthad already demonstrated that it did not intend to volun-tarily recognize the Union as the representative of a singleemployee. Finally, at no point did Respondent see fit toexplain the reason for making the decision to transferClaycomb. Cf.QualityMotels of Colorado, supra.In fact, the timing of Claycomb's transfer indicates, ab-sent another explanation, that it was effected to improveRespondent's position that the unit had been reduced to asingle employee. This is supported by another fact-thesubcontracting of the modification of the toe area of amale master tooling. Respondent conceded that this typeof work had never been subcontracted in the past. It isundisputed that Respondent provided its own materials forthe subcontractor to perform this work and that this hadbeen the first time that Respondent had ever bestowedsuch beneficence on a supplier. Of course, this is only oneinstance of such subcontracting. But, only a small period oftime elapsed between the transfer of Claycomb and theopening of the hearing in this matter. Consequently, therewas not a great deal of time for opportunities to subcon-tractwork of this nature and, as was true of Claycomb'stransfer, no reason was advanced for subcontracting themodification of the toe area. In these circumstances, I findthat Claycomb was transferred to perfect Respondent's de-fense that the bargaining unit was populated by only oneemployee and that the toe area modification work was thensubcontracted because there was no tool finisher in thepattern shop who could perform this work.Therefore, I find that Respondent violated Section8(a)(5) and (1) of the Act by transferring Claycomb fromthe pattern shop to the mold repair department, therebyremoving him from the bargaining unit without prior, noti-fication to the Union that this transfer would be effectedand affording the Union an opportunity to bargain aboutit. I further find that, in view of this violation in transfer-ring Claycomb, Respondent also violated Section 8(a)(5)and (1) of the Act by subcontracting tooling finishers work,both because it was an effect of the unilateral action oftransferring Claycomb from the. unit and because it wasdone without affording prior notification to the Union ofthe fact that this work would be subcontracted. Finally, Ifind that by unilaterally changing Claycomb's workweekschedule and unilaterally reducing his labor grade and 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages after transferring him to the mold repair depart-ment, Respondent also violated Section 8(a)(5) and (1) ofthe Act. These changes in conditions of employment werethe direct result of Claycomb's transfer without prior noti-fication to the Union.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with the Respondent's operations describedin section II above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.A unit appropriate for collective bargaining is: Allpattern shop (and tooling) employees at Respondent'sBroomfield, Colorado, plant; excluding office clerical em-ployees, and all guards, professional employees and super-visors as defined in the Act, and all other employees.4.At all times material, Pattern Makers League ofNorth America, Denver Association, AFL-CIO, has beenthe exclusive collective-bargaining representative of theemployees in the above-described unit within the meaningof Section 9(a) of the Act.5.By failing and refusing to bargain on and after March4, 1975, with Pattern Makers League of North America,Denver Association, AFL-CIO, as the representative ofthe employees in the above-described bargaining unit andby basing that refusal to bargain on the contentions thatthe unit was inappropriate and that the unit was composedof but one employee, Respondent has committed an unfairlabor practice in violation of Section 8(a)(5) and (1) of theAct.6.By transferring Robert Lee Claycomb from the pat-tern shop, where he was included in the above-describedunit,to the mold repair department, where he would nolonger be included in that unit; by changing Carlson'swork schedule and reducing his rate of pay; and, by sub-contracting pattern shopwork, all without prior notifica-tion to the Union and without affording the Union an op-portunity to bargain about these matters, Respondent hascommitted unfair labor practices in violation of Section8(a)(5) and (1) of the Act.7.By unilaterally and without consultation or negotia-tion with the Union granting employees in the above-de-scribed unit coverage under Respondent's pension plan inMarch 1975, Respondent has committed an unfair laborpractice in violation of Section 8(a)(5) and (1) of the Act.8.Respondent did not violate the Act in any other man-ner.REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certain affirma-tive action set forth below to effectuate the policies of theAct.Respondent will be ordered to transfer Robert Lee Clay-comb back to the pattern shop and to his former positionas a tool finisher, and to make Claycomb whole for anyloss of earnings he may have suffered by reason of histransfer to the mold repair department without affordingthe Union prior notification and an opportunity to bargainconcerning that transfer. The backpay is to be computedon a quarterly basis, making deductions for interim earn-ings, and with interest to be paid at the rate of 6 percentper annum. F.W.Woolworth Company,90 NLRB 289(1950);Isis Plumbing & Heating Co.,138 NLRB 716 (1962),enforcement denied on other grounds 322 F.2d 913 (C.A.9, 1963).-Having found that Respondent failed and refused tobargain with the Union, I shall recommend that Respon-dent be required to bargain with the Union as the exclusivecollective-bargaining representative of the employees in theabove-described collective-bargaining unit.10 Moreover, asthe refusal to bargain occurred at a point when 9 months ofthe Union's first year as certified bargaining representativeremained, I shall recommend that upon resumption of bar-gaining and for 9 months thereafter the Union be regardedas if the initial year of certification had not yet expired."Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER12Respondent, The Lange Company, A Division of GarciaCorporation, Broomfield, Colorado, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Failing and refusing to recognize and bargain collec-tively with Pattern Makers League of North America, Den-verAssociation,AFL-CIO, as the collective-bargainingrepresentative of all employees in the appropriate unit of:Allpatternshop (and tooling) employees atRespondent's Broomfield, Colorado, plant; excluding10 Inmaking this recommendation I reject Respondent's argument thatthe Union should not be accorded a bargaining order because it bargainedwith the objective of obtaining a Board Order rather than a contract andbecause the Union notified one of Respondent's customers that consumerpicketing would be conducted at the customer's premises There is no evi-dence to support the former assertion and as to the contention regarding theUnion's announcement of consumer picketing,seeN L R.B v. Fruit andVegetable Packers & Warehousemen, Local 760, et al,377 U S 58 (1964)Burnett Construction Company,149 NLRB 1419, 1421 (1964), enfd. 350F 2d 57 (C A. 10, 1965).121n the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. LANGE COMPANYoffice clerical employees, and all guards, professionalemployees and supervisors as defined in the Act, andall other employees.(b) Transferring employees from the above-describedunit to positions outside the bargaining unit or making oreffecting changes in the wages, workweek schedule, pen-sion plan benefits, or other terms and conditions of em-ployment of employees in said unit without first giving no-tice to the Union and affording the Union, as thecollective-bargaining representative of the employees inthat unit, an opportunity to bargain collectively with re-spect to such change.13(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of any rightguaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Reinstate Ronald Lee Claycomb to his former posi-tion of employment in the pattern shop, dismissing, if nec-essary, anyone who may have been hired or retained toperform the work which he had been performing prior tothe time that he was transferred to the mold repair depart-ment on July 3, 1975; restore the terms and conditions ofemployment under which Claycomb was employed prior toJuly 3, 1975; and, make Claycomb whole for the loss ofpay which he has suffered as a result of his grade and wagereduction when he was transferred to the mold repair de-partment, in the manner set forth above in the section enti-tled "The Remedy."(b)Upon request, recognize and bargain with PatternMakers League of North America, Denver Association,AFL-CIO, as the collective-bargaining representative ofthe employees in a unit of all pattern shop (and tooling)employees at Respondent's Broomfield, Colorado, plant;excluding office clerical employees, and all guards, profes-sional employees and supervisors as defined in the Act,and all other employees, respecting rates of pay, wages,hours, or other terms and conditions of employment and, ifan understanding is reached, embody such understandingin a signed agreement. Regard the Union upon resumptionof bargaining and for 9 months thereafter as if the initialyear following certification had not expired.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records and other records necessary to compute thebackpay rights set forth in "The Remedy" section of thisDecision.(d) Post at its Broomfield, Colorado, facility copies ofthe attached notice marked "Appendix." 14 Copies of saidnotice, on forms provided by the Regional Director forRegion 27, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to ensure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what steps569Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed insofar as it alleges unfair labor practicesnot found herein.13This is not to be construed as a requirement that Respondent rescindincreased benefits conferred by virtue of the pension planSteel-Fab, Inc.212 NLRB 363 (1974), In 1.14 fn the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended, gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activity except tothe extent that the employees' bargaining represen-tative and employer have a collective-bargainingagreement which imposes a lawful requirement thatemployees become union members.WE WILL NOT refuse to recognize and bargain collec-tively with Pattern Makers League of North America,Denver Association, AFL-CIO, as the collective-bar-gaining representative of our employees in the appro-priate unit of:Allpattern shop (and tooling) employees atRespondent's Bloomfield, Colorado, plant; exclud-ing office clerical employees, and all guards, profes-sional employees and supervisors as defined in theAct, and all other employees.WE WILL NOT transfer employees from the above-described bargaining unit to positions outside the bar-gaining unit without first giving notice to the Unionand affording the Union an opportunity to bargaincollectively with respect to such transfer of employees.WE WILL NOT make or effect changes in the wages,workweek schedule, pension plan benefits, or otherterms and conditions of employment of employees inthe above-described bargaining unit without first giv-ing notice to the Union and affording the Union anopportunity to bargain collectively with respect tosuch changes.WE WILL NOT in any like or related manner interferewith any of your rights set forth above whichare guar-anteed by the National Labor Relations Act.WE WILL reinstate Ronald Lee Claycomb to his for- 570DECISIONSOF NATIONALLABOR RELATIONS BOARDmer position of employment in the pattern shop, re-store his terms and conditions of employment to thosewhich prevailed prior toJuly 3, 1975, andmake himwhole for any loss of pay he suffered as a result of histransfer to the mold repair department without priornotification to the Union.WE WILL,upon request,resume recognition of andbargain collectively with PatternMakers League ofNorth America,Denver Association,AFL-CIO, asthe collective-bargaining representative of our em-ployees in the above-described bargaining unit, re-specting rates of pay, wages, hours of employment, orother terms and conditions of employment and, if anunderstanding is reached, embody such understandingin a signed agreement.THE LANGE COMPANY, ADIVISION OF GARCIA COR-PORATION